Exhibit 10.32.1

Amendment to Employment Agreement

This Amendment to the Employment Agreement (the “Agreement”), dated as of
April 17, 2007 between Kevin G. Wills (the “Executive”) and Saks Incorporated
(the “Company”) is entered into as of December 18, 2008 by the Company and the
Executive.

Capitalized terms used in this Amendment, but not defined shall have the same
meaning ascribed to them in the Agreement.

Recitals

WHEREAS, the Company believes that it is in the best interests of the Company
and the Executive to clarify how the payments would be reduced under
Section 7(a) of the Agreement;

WHEREAS, the Company has caused this Amendment to the Employment Agreement (the
“Amendment”), which clarifies how the payments would be reduced under
Section 7(a) of the Agreement, to be prepared;

WHEREAS, the Company and the Executive have determined that it would be in the
best interest of the Company and the Executive to adopt this Amendment; and

WHEREAS, Section 9(c) of the Agreement requires that any modification of the
Agreement be in writing signed by the party to be charged in order to be
effective.

NOW THEREFORE, the parties agree to amend the Employment Agreement, effective
December 3, 2008, as follows:

Section 7(a) of the Agreement is hereby deleted and replaced in its entirety
with the following:

“(a) Amount of Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, if any payment or distribution by SKS or its affiliated
companies to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this section 7 (a “Payment”) becomes or would become subject to the excise
tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are together referred to as the
“Excise Tax”), then, subject to the next sentences of this subsection (a), SKS
will make an additional payment to the Executive (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the



--------------------------------------------------------------------------------

Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The Executive will be entitled to a Gross-Up Payment
in accordance with this section 7(a) only if the Executive’s “parachute
payments” (as such term is defined in Section 280G of the Code) exceed three
hundred thirty percent of the Executive’s “base amount” (as determined under
Section 280G(b) of the Code) such produce, the “Threshold”). If the Payment does
not exceed the Threshold, the Executive will not receive a Gross-Up Payment and
the amount of the Payment will be reduced, in the order set forth below, to an
amount that is one dollar less than the largest amount that would not become
subject to the excise tax imposed by Section 4999 of the Code and that SKS could
pay to the Executive without loss of deduction under Section 280G(s) of the
Code.

The reduction of the amounts payable to the Executive, if applicable, shall be
made in the following order: (1) by first eliminating the acceleration of
vesting of any stock options for which the exercise price exceeds the then fair
market value (and if there is more than one option award so outstanding, then
the acceleration of the vesting of the most “under water” option shall be
reduced first and so on); (2) second, by eliminating the acceleration of vesting
of any stock appreciation rights that are subject to time based vesting for
which the exercise price exceeds the then fair market value (and if there is
more than one such stock appreciation right so outstanding, then the
acceleration of the vesting of the most “under water” stock appreciation right
shall be reduced first and so on); (3) third, by reducing the payments of any
stock appreciation rights, restricted stock, restricted stock units, phantom
shares, performance share units, performance shares or other similar equity
based awards that have been awarded to the Executive by the Company that are
subject to performance based vesting (and if there be more than one such award
held by Executive, by reducing the awards in the reverse order of the date of
their award, with the most recently awarded reduced first and the oldest award
reduced last); (4) fourth, by reducing any cash payments not subject to Code
section 409A; (5) fifth, by reducing any benefit continuation payments (and if
there be more than one such payment, by reducing the payments in reverse order,
with the payments made the earliest being reduced first); (6) sixth, by reducing
cash payments that are subject to Code section 409A; (7) seventh, by reducing
the payments of any restricted stock, restricted stock units, phantom shares or
other similar equity based awards that have been awarded to the Executive by the
Company that are subject to time based vesting (and if there be more than one
such award held by Executive, by reducing the awards in the reverse order of the
date of their award, with the most recently awarded reduced first and the oldest
award reduced last); (8) eighth, by reducing the acceleration of vesting of any
stock options that are not described in (1) above; and (9) ninth, by reducing
the acceleration of vesting of any stock appreciation rights that are not
described in (2) or (3) above.”

 

2



--------------------------------------------------------------------------------

The Executive hereby waives any notice requirement provided for under the
Agreement and agrees that the Company’s failure to comply with any such
requirements with respect to this Amendment will not affect the validity
thereof.

Except as expressly modified herein, all other terms of the Agreement shall
remain in full force and effect.

 

3



--------------------------------------------------------------------------------

In witness whereof, each of the Company and the Executive has executed this
Amendment to be effective as of the date indicated above.

 

SAKS INCORPORATED By:   /s/ Christine A. Morena               Name: Christine A.
Morena   Title: EVP, Human Resources   /s/ Kevin G. Wills               Kevin G.
Wills

 

4